By the Court.
The answers, signed and sworn to by the attorney only, did not comply with the requirement of the statute that they should be signed by the plaintiff himself, and upon his oath. Whether a nonsuit should be entered at the expiration of the time previously fixed for answering, or further time I be allowed to obtain proper answers, was exclusively within the ! discretion of the court below. Gen. Sts. c. 129, §§ 46, 48, 49, 56. Townsend v. Gibbs, 11 Cush. 158. Stern v. Filene, 14 Allen, 9. Judgment affirmed.